           Case 1:21-cv-00264-N/A Document 1          Filed 05/27/21     Page 1 of 4




UNITED STATES COURT OF INTERNATIONAL TRADE                                       FORM 3
MTD Products Inc,

                       Plaintiff,

      v.                                                      SUMMONS

United States,

                       Defendant.


TO:    The Attorney General of the United States and the U.S. International Trade Commission:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
       U.S.C. § 1581(c) to contest the determination described below.



                                                          /s/ Maria Toscano
                                                           Clerk of the Court




1.     Name and Standing of Plaintiff

       The name of the Plaintiff is MTD Products Inc (“MTD”). MTD is a U.S. importer of
       merchandise (specifically, certain small vertical shaft engines between 99cc and up to
       225cc and parts thereof from the People’s Republic of China) subject to the
       determination being challenged in this action. Therefore, Plaintiff MTD is an “interested
       party” within the meaning of 19 U.S.C. §§ 1677(9)(A) and 1516a(f)(3), and 28 U.S.C. §
       2631(k)(1). Plaintiff MTD also fully participated in the underlying administrative
       proceeding that led to the determination being challenged. Accordingly, Plaintiff is a
       “party to the proceeding” and has standing to commence this action pursuant to 19 U.S.C.
       § 1516a(d) and 28 U.S.C. § 2631(c).

2.     Brief Description of Contested Determination

       Plaintiff MTD contests the final affirmative determination of critical circumstances by
       the International Trade Commission (the “Commission”) under 19 U.S.C. §§ 1671d and
       1673d as implemented in the antidumping duty and countervailing duty orders on certain
       Case 1:21-cv-00264-N/A Document 1              Filed 05/27/21     Page 2 of 4




     small vertical shaft engines from the People’s Republic of China (case nos. A-570-124/C-
     570-125; 701-TA-643/731-TA-1493) covering shipments of subject merchandise during
     the time period July 23, 2020 through October 20, 2020 (A-570-124) and May 26, 2020
     through August 23, 2020 (C-570-125). See Certain Vertical Shaft Engines Between 99cc
     and Up to 225cc, and Parts Thereof From the People’s Republic of China: Antidumping
     and Countervailing Duty Orders, 86 Fed. Reg. 23675 (May 4, 2021) (the “Orders”).

3.   Date of Determination

     The Commission’s determination of affirmative critical circumstances was made on April
     30, 2021 and reflected in the Orders published on May 4, 2021. See 86 Fed. Reg. 22975
     (Apr. 30, 2021); see also 86 Fed. Reg. 23675 (May 4, 2021). Plaintiff timely files this
     summons within thirty (30) days of the antidumping and countervailing duty order based
     on the final affirmative determination by the Commission under 19 U.S.C. §§ 1671d and
     1673d. See 19 U.S.C. § 1516a(a)(2)(A)(i)(II).

4.   If applicable, date of publication in Federal Register of notice of contested determination

     The above-referenced Orders were published in the Federal Register on May 4, 2021. See
     86 Fed. Reg. 23675 (May 4, 2021).


                                           Alexander Schaefer, Esq.

                                           Crowell & Moring LLP
                                           1001 Pennsylvania Avenue, N.W.
                                           Washington, D.C. 20004-2595
                                           Tel: (202) 624-2500
                                           Email: ASchaefer@Crowell.com

                                           Counsel for MTD Products Inc


     /s/ Alexander Schaefer

     Signature of Plaintiff's Attorney

     May 27, 2021

     Date
         Case 1:21-cv-00264-N/A Document 1            Filed 05/27/21    Page 3 of 4




                       SERVICE OF SUMMONS BY THE CLERK

This is an action described in 28 U.S.C. § 1581(c) to contest a determination listed in section
516A(a)(2) of the Tariff Act of 1930, as amended (19 U.S.C. § 1516a(a)(2)). Pursuant to Rule
3(a)(2), this action is commenced by filing a summons only. Pursuant to Rules 4(a)(1) and (4),
the Clerk of the Court is requested to make service of the summons on each of the following
named defendants:

UPON THE UNITED STATES:
Attorney-in-Charge
International Trade Field Office
National Courts Section
Commercial Litigation Branch
U.S. Department of Justice
26 Federal Plaza, Room 346
New York, NY 10278

Jeanne Davidson, Director
Attorney-in-Charge
Civil Division
Commercial Litigation Branch
U.S. Department of Justice
1100 L Street, NW
Washington, DC 20530

UPON THE UNITED STATES
INTERNATIONAL TRADE COMMISSION:
Lisa R. Barton
Secretary to the Commission
U.S. International Trade Commission
500 E Street SW
Washington, DC 20436

UPON THE UNITED STATES DEPARTMENT
OF COMMERCE:
Michelle O. McClelland
Assistant General Counsel for Administration
and Transaction, performing the non-exclusive
duties of the General Counsel
U.S. Department of Commerce
Mail Stop 5875 HCHB
         Case 1:21-cv-00264-N/A Document 1     Filed 05/27/21   Page 4 of 4




14th and Constitution Avenue,
Washington DC 20230

Robert Heilferty
Chief Counsel for Enforcement and Compliance
Office of the Chief Counsel for Trade
Enforcement and Compliance
International Trade Administration
U.S. Department of Commerce
1401 Constitution Avenue, NW
Washington, DC 20230
